UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Rule 13d-1) Under the Securities Exchange Act of 1934* ISOFTSTONE HOLDINGS LIMITED (Name of Issuer) Ordinary Shares, par value $0.0001 (Title of Class of Securities) 46489B108** (CUSIP Number) Ip Kun Wan, Kiril Managing Director Direct Investment Department China Everbright Investment Management Limited 40/F, Far East Finance Centre 16 Harcourt Road, Hong Kong Tel:+ (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 14, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. Note: Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits.See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. ** This CUSIP number applies to the American Depositary Shares, evidenced by American Depositary Receipts, each representing ten ordinary shares, par value $0.0001 per share. No CUSIP has been assigned to the ordinary shares. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 46489B108 SCHEDULE 13D Page2 1 NAME OF REPORTING PERSONS CHINA EVERBRIGHT LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION HONG KONG NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.5% 14 TYPE OF REPORTING PERSON OO CUSIP No. 46489B108 SCHEDULE 13D Page3 1 NAME OF REPORTING PERSONS CHINA EVERBRIGHT INVESTMENT MANAGEMENT LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION HONG KONG NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4% 14 TYPE OF REPORTING PERSON OO, IA CUSIP No. 46489B108 SCHEDULE 13D Page4 1 NAME OF REPORTING PERSONS WINDSOR VENTURE LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.7% 14 TYPE OF REPORTING PERSON OO CUSIP No. 46489B108 SCHEDULE 13D Page5 1 NAME OF REPORTING PERSONS FOREBRIGHT PARTNERS LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% 14 TYPE OF REPORTING PERSON OO CUSIP No. 46489B108 SCHEDULE 13D Page6 1 NAME OF REPORTING PERSONS CSOF III GP LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% 14 TYPE OF REPORTING PERSON OO CUSIP No. 46489B108 SCHEDULE 13D Page7 1 NAME OF REPORTING PERSONS FOREBRIGHT ADVISORS LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% 14 TYPE OF REPORTING PERSON OO, IA CUSIP No. 46489B108 SCHEDULE 13D Page8 1 NAME OF REPORTING PERSONS CHINA SPECIAL OPPORTUNITIES FUND III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.4% 14 TYPE OF REPORTING PERSON PN CUSIP No. 46489B108 SCHEDULE 13D Page9 1 NAME OF REPORTING PERSONS ACCURATE GLOBAL LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.4% 14 TYPE OF REPORTING PERSON OO CUSIP No. 46489B108 SCHEDULE 13D Page10 1 NAME OF REPORTING PERSONS ADVANCED ORIENT LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.7% 14 TYPE OF REPORTING PERSON OO CUSIP No. 46489B108 SCHEDULE 13D Page11 1 NAME OF REPORTING PERSONS CHINA EVERBRIGHT GP LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4% 14 TYPE OF REPORTING PERSON OO CUSIP No. 46489B108 SCHEDULE 13D Page12 1 NAME OF REPORTING PERSONS CHINA FOREBRIGHT INVESTMENT MANAGEMENT LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION HONG KONG NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4% 14 TYPE OF REPORTING PERSON OO, IA CUSIP No. 46489B108 SCHEDULE 13D Page13 1 NAME OF REPORTING PERSONS CHINA SPECIAL OPPORTUNITIES FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4% 14 TYPE OF REPORTING PERSON PN CUSIP No. 46489B108 SCHEDULE 13D Page14 1 NAME OF REPORTING PERSONS CSOF TECHNOLOGY INVESTMENTS LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4% 14 TYPE OF REPORTING PERSON OO CUSIP No. 46489B108 SCHEDULE 13D Page15 TABLE OF CONTENTS Item 1. Security and Issuer Item 2. Identity and Background Item 3. Source and Amount of Funds or Other Consideration Item 4. Purpose of Transaction Item 5. Interest in Securities of the Issuer Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 7. Material to be Filed as Exhibits SCHEDULE A SIGNATURES EXHIBIT INDEX EXHIBIT 1 EXHIBIT 2 EXHIBIT 3 CUSIP No. 46489B108 SCHEDULE 13D Page16 Item 1. Security and Issuer This statement on Schedule 13D (this “Statement”) relates to the ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), of iSoftStone Holdings Limited (the “Issuer”), an exempted company with limited liability incorporated under the laws of the Cayman Islands.The address of the principal executive offices of the Issuer is Building 9, Zhongguancun Software Park No.8 West Dongbeiwang Road, Haidian District, Beijing 100193, People’s Republic of China.The Issuer’s American Depositary Shares (the “ADSs”), evidenced by American Depositary Receipts, each representing ten Ordinary Shares, are listed on the New York Stock Exchange under the symbol “ISS.”The Reporting Persons own both Ordinary Shares and ADSs. Item 2. Identity and Background This Statement is being filed by: · China Everbright Limited, a company incorporated under the laws of Hong Kong (“CEL”), · China Everbright Investment Management Limited, a company incorporated under the laws of Hong Kong (“CEIM”), · Windsor Venture Limited, a company incorporated under the laws of the British Virgin Islands (“Windsor”), · Forebright Partners Limited, a company incorporated under the laws of the British Virgin Islands (“Forebright Partners”), · CSOF III GP Limited, a company incorporated under the laws of the Cayman Islands (“CSOF III GP”), · Forebright Advisors Limited, a company incorporated under the laws of the British Virgin Islands (“Forebright Advisors”), · China Special Opportunities Fund III, L.P., a limited partnership organized under the laws of the Cayman Islands (“CSOF III”), · Accurate Global Limited, a company incorporated under the laws of the British Virgin Islands (“Accurate Global”), · Advanced Orient Limited, a company incorporated under the laws of the British Virgin Islands (“Advanced Orient”), · China Everbright GP Limited, a company incorporated under the laws of the Cayman Islands (“CEGP”), · China Forebright Investment Management Limited, a company incorporated under the laws of Hong Kong (“CFIM”), CUSIP No. 46489B108 SCHEDULE 13D Page17 · China Special Opportunities Fund, L.P., a limited partnership organized under the laws of Cayman Islands (“CSOF”), and · CSOF Technology Investments Limited, a company incorporated under the laws of the British Virgin Islands (“CSOF Technology Investments”), (each, a “Reporting Person” and collectively, the “Reporting Persons”).The Reporting Persons have entered into a joint filing Agreement, dated as of June 17, 2013, a copy of which is attached hereto as Exhibit 1. Windsor is wholly owned by CEL.Windsor owns 10% of the voting shares of CSOF III GP and Forebright Partners owns 90% of the voting shares of CSOF III GP.CSOF III GP is the general partner of CSOF III.Accurate Global is a wholly owned subsidiary of CSOF III.Advanced Orient is a wholly owned subsidiary of Windsor.Forebright Partners is wholly owned by employees of CEL who as a team make investment recommendations to the investment committee that makes investment decisions for CSOF III and Windsor.Forebright Advisors provides advisory services to CSOF III and is wholly owned by the team of employees referenced in the preceding sentence. CEIM has been appointed to manage certain affairs of CSOF III. CEIM is an investment adviser registered with the Securities and Exchange Commission (the “SEC”). CSOF Technology Investments is wholly owned by CSOF.CSOF is 50% owned by CEL.CE GP is the general partner of CSOF.CE GP is wholly owned by CEIM.CEIM is wholly owned by CEL. CEIM has been appointed by CE GP to be the investment manager of CSOF and has delegated certain investment advisory functions to CFIM.CFIM is wholly owned by employees of CEL who as a team make investment recommendations to the investment committee that makes the investment decisions for CSOF. The address and the principal business of each Reporting Person is set forth in the table below. Reporting Person Address Principal business CEL 46th Floor Far East Finance Centre, 16 Harcourt Road, Hong Kong providing a wide range of financial services, including direct investment, asset management, brokerage, investment banking and industrial investment CEIM 46th Floor Far East Finance Centre, 16 Harcourt Road, Hong Kong providing investment advisory and management services Windsor Pasea Estate, Road Town, Tortola, British Virgin Islands acquiring, holding and disposing of interests in various companies for investment purposes CUSIP No. 46489B108 SCHEDULE 13D Page18 Reporting Person Address Principal business Forebright Partners P.O Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands acquiring, holding and disposing of interests in various companies for investment purposes CSOF III GP Codan Trust Company (Cayman) Limited, Cricket Square, Hutchins Drive, PO Box 2681, Grand Cayman, KY1-1111, Cayman Islands acquiring, holding and disposing of interests in various companies for investment purposes Forebright Advisors P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands providing investment advisory services CSOF III Codan Trust Company (Cayman) Limited, Cricket Square, Hutchins Drive, P.O. Box 2681, Grand Cayman, KY1-1111, Cayman Islands acquiring, holding and disposing of interests in various companies for investment purposes Accurate Global P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands acquiring, holding and disposing of interests in various companies for investment purposes Advanced Orient P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands acquiring, holding and disposing of interests in various companies for investment purposes CE GP Campbell Corporate Services Limited, 4th Floor, Scotia Centre, P.O. Box 268 George Town, Grand Cayman, KY1-1104, Cayman Islands acquiring, holding and disposing of interests in various companies for investment purposes CUSIP No. 46489B108 SCHEDULE 13D Page19 Reporting Person Address Principal business CFIM Unit 503, Tower 2 Lippo Centre, 89 Queensway, Hong Kong providing investment advisory services CSOF Campbell Corporate Services Limited, 4th Floor, Scotia Centre, P.O. Box 268, George Town, KY1-1104, Grand Cayman acquiring, holding and disposing of interests in various companies for investment purposes CSOF Technology Investments P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands acquiring, holding and disposing of interests in various companies for investment purposes The name, business address, present principal occupation or employment and citizenship of each director and executive officer (as applicable) of the Reporting Persons are set forth in Schedule A attached hereto and incorporated herein by reference. During the last five years, none of the Reporting Persons, nor, to the knowledge of the Reporting Persons, any of the persons listed on Schedule A attached hereto and incorporated herein by reference, has been (1) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (2) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. On June 14, 2013, pursuant to a share purchase agreement dated May 23, 2013 (the “SPA”), as amended by a letter agreement dated June 14, 2013 (the “Letter Agreement”), Accurate Global purchased 19,476,469 Ordinary Shares from AsiaVest Opportunities Fund IV, a limited liability company organized under the laws of the Cayman Islands, (the “Seller”) at $0.45 per share, for a total consideration of $8,764,411, and Advanced Orient purchased 9,412,421 Ordinary Shares from the Seller at $0.45 per share, for a total consideration of $4,235,589.Each of Accurate Global and Advanced Orient acquired such Ordinary Shares with the capital contributions made by its respective shareholder. None of the individuals listed on Schedule A hereto has contributed any funds or other consideration towards the purchase of the Ordinary Shares, except insofar as they may have partnership or other interests in any of the Reporting Persons and have made capital contributions to any of the Reporting Persons, as the case may be. CUSIP No. 46489B108 SCHEDULE 13D Page20 Item 4. Purpose of Transaction. The Reporting Persons acquired the Ordinary Shares for investment purposes. Consistent with such investment purposes, the Reporting Persons expect to engage in communications with, without limitation, management of the Issuer, one or more members of the board of directors of the Issuer, other shareholders of the Issuer and other relevant parties, and may make suggestions, concerning the business, assets, capitalization, financial condition, operations, governance, management, prospects, strategy, strategic transactions, financing strategies and alternatives, and future plans of the Issuer, and such other matters as the Reporting Persons may deem relevant to their investment in the Issuer, which communications may include proposing or considering one or more of the actions described in subsections (a) through (j) of Item 4 of Schedule 13D of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Reporting Persons intend to review their investment in the Issuer on an ongoing basis.Depending on various factors (including, without limitation, the Issuer’s financial position and strategic direction, actions taken by the board of directors, price levels of the Ordinary Shares and the ADSs, other investment opportunities available to the Reporting Persons, concentration of positions in the portfolios managed by the Reporting Persons, market conditions and general economic and industry conditions), the Reporting Persons may take such actions with respect to their investment in the Issuer as they deem appropriate, including, without limitation, purchasing additional Ordinary Shares, ADSs or other financial instruments of or related to the Issuer, or selling some or all of their beneficial holdings, engaging in hedging or similar transactions with respect to the securities of or relating to the Issuer and/or otherwise changing their intention with respect to any and all matters referred to in Item 4 of Schedule 13D of the Exchange Act. Except as set forth in this Item 4 or Item 6 below, the Reporting Persons have no present plans or proposals that relate to or that would result in any of the actions specified in clauses (a) through (j) of Item 4 of Schedule 13D of the Exchange Act. Item 5. Interest in Securities of the Issuer. The following disclosure assumes that there are 568,462,392 Ordinary Shares outstanding as of March 31, 2013, as set forth in the Issuer’s Form 20-F filed with the SEC on April 24, 2013.All calculations of beneficial ownership are made using the number of Ordinary Shares outstanding as of March 31, 2013. By virtue of relationships reported in Item 2, each Reporting Person may be deemed to have shared voting and dispositive power with respect to 36,731,389 Ordinary Shares beneficially owned by CSOF Technology Investments, Accurate Global and Advanced Orient which, based on calculations made in accordance with Rule 13d-3 promulgated under Section 13(d) of the Exchange Act, constitutes approximately 6.5% of the outstanding Ordinary Shares.Neither the filing of this Statement nor any of its contents shall be deemed to constitute an admission by any Reporting Person (other than CSOF Technology Investments, Accurate Global and Advanced Orient, to the extent of their respective pecuniary interest therein) that it is the beneficial owner of any Ordinary Shares or the ADSs for purposes of Section 13(d) of the Exchange Act, or for any other purpose, and such beneficial ownership is expressly disclaimed.Each Reporting person hereby disclaims membership in a “group” (within themeaning of Rule 13(d)-5 of the Exchange Act) with any other Reporting Person or any other person. CUSIP No. 46489B108 SCHEDULE 13D Page21 The Reporting Persons are filing this Statement jointly pursuant to Rule 13d-1(k)(i) promulgated under the Exchange Act, provided that, as contemplated by Rule 13d-1(k)(ii), no Reporting Person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing of this Statement, unless such Reporting Person knows or has reason to believe that such information is inaccurate. To the knowledge of the Reporting Persons, none of the persons listed on Schedule Ahereto beneficially owns any Ordinary Shares or ADSs. Except as set forth in Item 3 above, none of the Reporting Persons, or to their knowledge, any other person or entity referred to in Item 2 (including those listed on Schedule A hereto) has effected any transactions in the Ordinary Shares or ADSs during the past 60 days. Except as set forth in this Item 5, no person other than the Reporting Persons and their shareholders or partners, as the case may be, is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Ordinary Shares and ADSs held by CSOF Technology Investments, Accurate Global and Advanced Orient. Due to the nature of the transactions described in Item 6 of this Statement, the Reporting Persons may be deemed to be part of a “group” (within the meaning of Section 13(d)(3) of the Exchange Act) with Liu Tianwen with respect to the matters described therein.Each of the Reporting Persons hereby expressly disclaims beneficial ownership of any Ordinary Shares or the ADSs beneficially owned by Liu Tianwen or any other person, and hereby disclaims membership in a “group” (within the meaning of Rule 13(d)-5 of the Exchange Act) with any other Reporting Person, Liu Tianwen or any other person.This Statement shall not be construed as acknowledging that any of the Reporting Persons, for any or all purposes, beneficially owns any Ordinary Shares or ADSs that are beneficially owned by any other person or is a member of a group with any other person. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer The responses set forth in Items 2, 3 and 4 of this Statement are incorporated herein by reference in their entirety. CUSIP No. 46489B108 SCHEDULE 13D Page22 Pre-IPO investment.On December 23, 2009, CSOF Technology Investments purchased convertible notes in the principal amount of $7.5 million from the Issuer in a private placement.In connection with the Issuer’s initial public offering, which closed in December 2010, CSOF Technology Investments converted its convertible notes into 784,249 ADSs (convertible into 7,842,490 Ordinary Shares) and 9 Ordinary Shares.CSOF Technology Investments did not pay any additional consideration upon conversion of these convertible notes.In connection with the purchase of the convertible notes, the Issuer, the holders of its preference shares and convertible notes, and Liu Tianwen, and Yong Feng and their personal holding companies, Tekventure Limited, a British Virgin Islands business company (“Tekventure”) and United Innovation (China) Limited, respectively, entered into a Second Amended and Restated Investors’ Rights Agreement on December 23, 2009, which was subsequently amended on April 22, 2010 and November 26, 2010 (the “Investors’ Rights Agreement”).Pursuant to the Investors’ Rights Agreement, the Issuer has agreed to provide demand, Form F-3/S-3, underwritten offering and piggy-back registration rights to holders of its registrable securities (as defined in the Investors’ Rights Agreement).The Issuer will have no obligations to effect any registration with respect to any registrable securities more than five years following the consummation of its initial public offering. Share Purchase Agreement and Letter Agreement. On May 23, 2013, the Seller, Accurate Global, Advanced Orient and Liu Tianwen entered into the SPA pursuant to which the Seller agreed to sell to Accurate Global 23,971,039 Ordinary Shares at $0.45 per share for a total consideration of $10,786,968, and agreed to sell to Advanced Orient 11,584,517 Ordinary Shares at $0.45 per share for a total consideration of $5,213,033. The purchase obligations of Accurate Global and Advanced Orient under the SPA were subject to the satisfaction or waiver of several conditions, including the approval by the advisory board of CSOF III of the transaction, the simultaneous purchase by Liu Tianwen of certain number of Ordinary Shares from the Seller at the same price per share and the entry by the Issuer into a joinder agreement to the Investors’ Rights Agreement for the assignment of registration rights attached to the Ordinary Shares. The SPA also contained customary representations and warranties of the Seller and purchasers and an indemnity by the Seller. The description of the SPA is qualified in its entirety by reference to the SPA, which is filed herein. On June 14, 2013, the Seller, Accurate Global, Advanced Orient, Liu Tianwen and Tekventure, a company controlled by Liu Tianwen, entered into a Letter Agreement, pursuant to which (i) the sale of Ordinary Shares by the Seller to Liu Tianwen or Tekventure was terminated upon execution of the Letter Agreement; and (ii) the numbers of Ordinary Shares that Accurate Global and Advanced Orient agreed to purchase from the Seller under the SPA were amended to 19,476,469 and 9,412,421, respectively. Accordingly, on June 14, 2013, Accurate Global purchased 19,476,469 Ordinary Shares from the Seller at $0.45 per share for a total consideration of $8,764,411, and Advanced Orient purchased 9,412,421 Ordinary Shares from the Seller at $0.45 per share for a total consideration of $4,235,589. The description of the Letter Agreement is qualified in its entirety by reference to the Letter Agreement, which is filed herein. Joinder Agreement. In connection with the SPA, the Issuer entered into a joinder agreement with Accurate Global and Advanced Orient on June 14, 2013, in accordance with the terms of the Investors’ Rights Agreement, pursuant to which the rights held by the Seller under the Investors’ Rights Agreement with respect to the Ordinary Shares to be purchased by Accurate Global and Advanced Orient under the SPA were assigned to each such purchaser. CUSIP No. 46489B108 SCHEDULE 13D Page23 Item 7. Material to be Filed as Exhibits. Exhibit 1 Joint Filing Agreement by and between the Reporting Persons, dated June 17, 2013 Exhibit 2 SPA by and between the Seller, Accurate Global, Advanced Orient and Liu Tianwen, dated May 23, 2013 Exhibit 3 Letter Agreement by and between the Seller, Accurate Global, Advanced Orient, Liu Tianwen and Tekventure, dated June 14, 2013 CUSIP No. 46489B108 SCHEDULE 13D Page24 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF CHINA EVERBRIGHT LIMITED The names, titles and citizenships of the directors and executive officers of CEL and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of CEL.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to CEL. Name Title Citizenship Tang Shuangning Chairman of the Board of Directors Chinese Zang Qiutao Deputy Chairman Chinese Chen Shuang Chief Executive Officer Chinese Tang Chi Chun, Richard Chief Financial Officer British Tsang Sui Cheong, Frederick Chief Risk Officer Chinese HKSAR Jiang Yuanzhi Executive Director Chinese Wang Weimin Non-executive Director Chinese Seto Gin Chung, John Independent Non-executive Director Chinese HKSAR Lin Zhijun Independent Non-executive Director Canadian Chung Shui Ming, Timpson Independent Non-executive Director Chinese HKSAR CUSIP No. 46489B108 SCHEDULE 13D Page25 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF CHINA EVERBRIGHT INVESTMENT MANAGEMENT LIMITED The names, titles and citizenships of the directors and executive officers of CEIM and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of CEIM.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to CEIM. Name Title Citizenship He Ling Director Chinese Liu Cheng Director Chinese HKSAR Tang Chi Chun, Richard Director British Ip Kun Wan Director Australian CUSIP No. 46489B108 SCHEDULE 13D Page26 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF WINDSOR VENTURE LIMITED The names, titles and citizenships of the directors and executive officers of Windsor and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of Windsor.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to Windsor. Name Title Citizenship Chen Shuang Director Chinese Tang Chi Chun, Richard Director British CUSIP No. 46489B108 SCHEDULE 13D Page27 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF FOREBRIGHT PARTNERS LIMITED The names of names, titles and citizenships of the directors and executive officers of Forebright Partners and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of Forebright Partners.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to Forebright Partners. Name Title Citizenship He Ling Director Chinese Liu Cheng Director Chinese HKSAR Ip Kun Wan Director Australian CUSIP No. 46489B108 SCHEDULE 13D Page28 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF CSOF III GP LIMITED The names, titles and citizenships of the directors and executive officers of CSOF III GP and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of CSOF III GP.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to CSOF III GP. Name Title Citizenship He Ling Director Chinese Pearce James Griffith Director Irish Ip Kun Wan Director Australian CUSIP No. 46489B108 SCHEDULE 13D Page29 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF FOREBRIGHT ADVISORS LIMITED The names, titles and citizenships of the directors and executive officers of Forebright Advisors and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of Forebright Advisors.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to Forebright Advisors. Name Title Citizenship Lu Feng Director Chinese Liu Cheng Director Chinese HKSAR Ip Kun Wan Director Australian CUSIP No. 46489B108 SCHEDULE 13D Page30 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF CHINA SPECIAL OPPORTUNITIES FUND III, L.P. CSOF III does not have officers or directors. CUSIP No. 46489B108 SCHEDULE 13D Page31 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF ACCURATE GLOBAL LIMITED The names, titles and citizenships of the directors and executive officers of Accurate Global and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of Accurate Global.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to Accurate Global. Name Title Citizenship Liu Cheng Director Chinese HKSAR Ip Kun Wan Director Australian CUSIP No. 46489B108 SCHEDULE 13D Page32 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF ADVANCED ORIENT LIMITED The names, titles and citizenships of the directors and executive officers of Advanced Orient and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of Advanced Orient.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to Advanced Orient. Name Title Citizenship Chen Shuang Director Chinese Tang Chi Chun, Richard Director British Tsang Sui Cheong, Frederick Director Chinese HKSAR CUSIP No. 46489B108 SCHEDULE 13D Page33 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF CHINA EVERBRIGHT GP LIMITED The names, titles and citizenships of the directors and executive officers of CE GP and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of CE GP.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to CE GP. Name Title Citizenship Lu Feng Director Chinese Liu Cheng Director Chinese HKSAR Ip Kun Wan Director Australian He Ling Director Chinese CUSIP No. 46489B108 SCHEDULE 13D Page34 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF CHINA FOREBRIGHT INVESTMENT MANAGEMENT LIMITED The names, titles and citizenships of the directors and executive officers of CFIM and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of CFIM.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to CFIM. Name Title Citizenship Liu Cheng Director Chinese HKSAR Ip Kun Wan Director Australian He Ling Director Chinese CUSIP No. 46489B108 SCHEDULE 13D Page35 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF CHINA SPECIAL OPPORTUNITIES FUND, L.P. CSOF does not have officers or directors. CUSIP No. 46489B108 SCHEDULE 13D Page36 SCHEDULE A EXECUTIVE OFFICERS AND DIRECTORS OF CSOF TECHNOLOGY INVESTMENTS LIMITED The names, titles and citizenships of the directors and executive officers of CSOF Technology Investments and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of CSOF Technology Investments.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to CSOF Technology Investments. Name Title
